An administrator, who was also an heir, appeals from a judg*999ment of a probate court, entered upon the report of a master, which charges him with interest for detaining estate funds unreasonably from the three other heirs during the period from April 11, 1978, when he made a major distribution to himself but not to the others, until January 8, 1980. The conclusion that the administrator was thus at fault is well justified, and he may be required to pay interest. Sullivan v. Sullivan, 335 Mass. 268, 277-278 (1957), and cases cited. Abdallah v. Boumil, 4 Mass. App. Ct. 499, 501 (1976). The master set the rate of interest at six percent, but the judge raised it to eight, remarking on the effects of inflation, and suggesting an analogy to S.J.C. Rule 1:14, 382 Mass. 718 (1981). That rule, promulgated pursuant to G. L. c. 197, § 20, raised the rate on pecuniary legacies and pecuniary distributions under trust instruments, formerly fixed by the statute at four percent, to a new rate of eight percent. The judge, dealing here with a delayed distribution from an intestate estate, could in his discretion refer by way of analogy to rule 1:14 even though the increase there took effect, by the terms of the rule, from July 1, 1980. The judge might also have referred for analogy to G. L. c. 231, § 6C, directing clerks of court how to allow interest in actions on contractual obligations, which for the period 1974-1980 set a rate of eight percent; for 1980-1982, ten percent; since 1982, twelve percent. (By St. 1982, c. 282, G. L. c. 215, § 34A, has been amended to provide that monetary contempt judgments shall carry interest in accordance with G. L. c. 231, § 6C.)
Robert B. Russell for John C. Hawley, administrator.
John J. Mulvehill for James Hawley & others.
The judgment should be recomputed and restated to make sure that the eight percent interest is properly applied only to the amounts withheld for the period of withholding.

Judgment modified as indicated.